



Exhibit 10.1
ASSIGNMENT AND ASSUMPTION AGREEMENT
         THIS ASSIGNMENT AGREEMENT (this “Assignment”), effective as of October
28, 2019, is entered into by and between The Leukemia & Lymphoma Society, Inc.,
a New York not-for-profit corporation (“Assignor”), LLS TAP Miragen, LLC, a
Delaware limited liability company (“Assignee”), and Miragen Therapeutics, Inc.,
a Delaware corporation (the “Company”).
         WHEREAS, Assignor desires to transfer to Assignee, and Assignee desires
to accept, the Common Stock Purchase Agreement, dated August 6, 2018, by and
between the Company and Assignor (the “Transferred Contract”).
         WHEREAS, all capitalized terms not otherwise defined herein shall have
the meaning set forth in that certain Transferred Contract.
         NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and agreed to, the parties hereto
hereby agree as follows:
         1. Assignment and Consideration. Assignor hereby transfers, conveys,
assigns and delivers to Assignee, absolutely and irrevocably, the Transferred
Contract (the “Assignment”). The Assignee hereby represents that it has received
good and valuable consideration in connection with the assignment of the
Transferred Contract, in a form agreeable to both Assignor and Assignee. In
accepting assignment of the Transferred Contract, the Assignee hereby agrees to
be bound by and subject to the terms of the Transferred Contract as the
“Purchaser” thereunder as if the Assignee were the original signatory thereto.


         2. Representations of Assignee. The Assignee hereby represents and
warrants to the Company that the representations and warranties of the
“Purchaser” contained in Section 3 of the Transferred Contract (other than
Section 3.3(e)) are true and correct as to the Assignee as of the date hereof.
The Assignee hereby acknowledges that the Company shall rely on such
representations and warranties of the Assignee in connection with consenting to
this Assignment.


         3. Consent to Assignment. In accordance with the terms of the Section
6.2 of the Transferred Contract, the Company hereby consents to the terms of
this Assignment.
         
         4. Entire Agreement, Amendment and Waivers. This Assignment constitutes
the entire agreement between the parties pertaining to the subject matter hereof
and supersedes all prior and contemporaneous agreements, understandings,
negotiations and discussions of the parties, whether oral or written. No
amendment, supplement, modification, waiver or termination of this Assignment
shall be binding unless executed in writing by all parties hereto, or in the
case of a waiver, by the party for whom such benefit was intended.






--------------------------------------------------------------------------------



         5. Binding Agreement. This Assignment constitutes the legal, valid and
binding obligations of each party enforceable in accordance with its terms and
shall be binding upon and inure to the benefit of the parties and their
respective successors and assigns.


         6. Governing Law. This Assignment shall be governed by, and construed
in accordance with, the laws of the State of Delaware, without regard to
principles of conflicts of laws.


         7. Counterparts. This Assignment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.


[SIGNATURE PAGE FOLLOWS]







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have duly executed this Assignment, and this
Assignment is dated and is effective as of the date first written above.



ASSIGNOR THE LEUKEMIA & LYMPHOMA SOCIETY, INC./s/ Gordon Miller, Jr.Name: Gordon
Miller, Jr.Title: EVP and CFOTHE LEUKEMIA & LYMPHOMA SOCIETY, INC./s/ Gwen L.
Nichols, MDName: Gwen L. Nichols, MDTitle: EVP and CMOASSIGNEELLS TAP MIRAGEN,
LLC,a Delaware limited liability companyBy: LLS TAP, LLC, a Delaware limited
liability company, its sole memberBy: The Leukemia & Lymphoma Society, Inc., its
sole memberBy:/s/ Gordon Miller, Jr.Name: Gordon Miller, Jr.Title: EVP and
CFOCOMPANYMIRAGEN THERAPEUTICS, INC.By:/s/ Jason LeveroneName: Jason A.
LeveroneTitle: Chief Financial Officer



[Signature Page to The Leukemia & Lymphoma Society, Inc. - Assignment and
Assumption Agreement]